Citation Nr: 1234859	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the Veteran's instant claim seeking an increased rating for his service-connected post traumatic stress disorder (PTSD), review of his claims folder shows that he was last examined by VA in March 2008.  As part of his April 2010 substantive appeal (see VA Form 9), and also as part of an Informal Hearing Presentation, dated in August 2011, and completed by the Veteran's accredited representative, it was asserted that the Veteran's PTSD was "worse."  On his substantive appeal, the Veteran claimed that he suffered from trouble sleeping, intrusive nightmares, and trouble with concentration and memory.  He added that he thought about suicide.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).

Concerning the Veteran's claim seeking VA TDIU benefits, as part of a VA Form 21-4138, dated in December 2008, the Veteran claimed that he was "not able to work," and that he was a sales engineer but "I can no longer read and understand what I am reading."  

Evidence pertinent to his employability includes a letter dated in August 2010, submitted from a person who attests to have knowledge why the Veteran was discharged from his employment.  He claimed that the Veteran was unable to communicate effectively with customers, had difficulty concentrating, and failed to perform certain duties routinely accomplished in the past.  He added that the Veteran had informed him that he was having trouble sleeping, having nightmares, and flashbacks about events which occurred in Vietnam.  

As part of a VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability), dated in September 2008, the Veteran claimed to have last worked full-time in June 2008, as a sales engineer.  

The Veteran is shown to have been afforded several VA examinations, from 1996 to March 2011 (see VA heart examination report; Virtual VA).  None of these examination reports, however, include a separate medical statement regarding the effect of the Veteran's service-connected disabilities on his ability to engage in physical and sedentary employment.  The March 2011 VA heart examination report shows that the examiner commented that the Veteran's ischemic heart disease limited, to a moderate degree, his ability to work.  The type of work, i.e., physical or sedentary was not discussed.  

Also, the report of the last VA PTSD examination afforded the Veteran, in March 2008, an opinion regarding the Veteran's employability was not included.  In fact, review of the examination report shows that the Veteran at that time was employed, though, he did claim that he had problems with his current employment, to include "just not feeling like going to work."  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Board notes that the Veteran has a 70 percent rating for PTSD, a 20 percent rating for Type II diabetes mellitus, a 10 percent rating for coronary artery disease, and 0 percent ratings for a right arm fragment wound and for onychomyotosis.  As such, his combined rating being 80 percent, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2011).  Nevertheless, the Board must consider whether the evidence demonstrates that the service-connected disabilities render the Veteran unemployable.  Id.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board again notes that the Veteran has yet to undergo a VA medical examination where the examiner was tasked with the duty to render an opinion as to whether the Veteran's service-connected disabilities precluded him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  As such, the Board finds that this issue must be remanded in order to obtain a medical opinion regarding the Veteran's employability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Regarding a claim for TDIU, the duty to assist often requires VA to obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board concludes that this is a case in which remand is necessary for additional examination(s) that address this matter.  38 C.F.R. § 3.159(c)(4).

The record includes VA outpatient treatment records from the Dayton VA Medical Center (VAMC), dated most recently in January 2010.  As these claims are being remanded anyway, all VA medical treatment records dated since January 2010 should be associated with the claims file.  38 U.S.C.A. § 5103A  (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records, dating from January 2010 to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  The RO/AMC should schedule the Veteran for a VA mental examination to ascertain the current severity of his PTSD.  The claims folder should be made available to the examiner for review before the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record, a full work and educational history.

The examiner should document the Veteran's current psychiatric symptomatology and describe the effects, if any, on his occupational and social functioning.  Additionally, based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected PTSD alone renders him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with the medical evidence of record and the Veteran's contentions.

If the examiner opines that the Veteran's service-connected PTSD disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current PTSD, given his current skill set and educational background. 

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion(s) expressed and conclusion(s) reached should be set forth in a legible report.

3.  The RO/AMC should schedule the Veteran for an appropriate VA medical examination(s) by a physician with appropriate expertise to determine the impact of ALL of the Veteran's service-connected disabilities (with the exception of his PTSD) on his employability.  All indicated studies should be performed, and all findings should be reported in detail.  In accordance with the latest AMIE worksheets, the examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his multiple service-connected disabilities -- Type II diabetes mellitus, coronary artery disease, right arm fragment wound, and onychomyotosis.  The examiner(s) should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether, in the examiner's opinion, the respective service-connected disability is of such severity to result in unemployability.  Any opinion must reflect consideration of the Veteran's education and occupational experience but not his age.

The rationale for all opinions expressed should be provided.  The claims file, including a copy of this remand, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered scheduled examination(s) and to cooperate in the development of the claim, and that the consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Following any other indicated development, the RO/AMC should readjudicate the appealed PTSD increased rating issue and the TDIU issue.  If the appeal is denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC), and afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

